In a proceeding pursuant to article 78 of the CPLR, petitioners (1) appeal from a judgment of the Supreme Court, Westchester County, dated November 15,1968, which dismissed the petition, and (2) further appeal, as limited by their brief, from so much of a second judgment of said court, dated November 18,1968, as, on reargument, adhered to the original determination. Appeal from judgment dated November 15, 1968 dismissed, without costs. That judgment was superseded by the judgment dated November, 18, 1968. Judgment dated November 18, 1968 affirmed insofar as appealed from, with $10 costs and disbursements. Ño opinion. Beldock, P. J., Christ, Munder, Martuseello and Kleinfeld, JJ., concur.